Citation Nr: 1412119	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a laceration/avulsion of the right index finger, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for residual scar of the right index finger, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina which granted service connection for residuals of a laceration/avulsion of the right index finger and assigned a noncompensable evaluation.  The Veteran appealed for a higher rating.

In a May 2010 rating decision, the RO granted service connection for residual scar of the right index finger and assigned a 10 percent rating.  The Veteran continued to appeal both determinations.  
 
The Veteran testified at a January 2012 video-conference hearing at the RO.  A transcript of the hearing is in the record.  The evidentiary record was held open for 60 days to allow the Veteran to submit any additional evidence.  No additional evidence has been received.  

The issues of entitlement to extraschedular consideration for the service-connected right index finger laceration/avulsion and residual scar are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right index finger disability has not been manifested by limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees; and there is no objective evidence of limited motion with pain.

2.  The Veteran's residual scar of the right index finger is less than 6 square inches, superficial, stable, and painful to touch; it does not cause limited motion or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular compensable rating for residuals of a laceration/avulsion of the right index finger are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5229 (2013).

2.  The criteria for an initial schedular rating in excess of 10 percent for residual scar of the right index finger have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (as in effect prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected right index finger disabilities arise from his disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The duty to assist the appellant also has been satisfied in this case.  All pertinent VA and private treatment records have been obtained as well as records from the Social Security Administration (SSA).  The Veteran was afforded VA examinations in April 2009 and April 2010 with respect to the service-connected right index finger disabilities.  The Board finds that the VA examinations are adequate, as the reports were predicated on physical examination of the Veteran and addressed the rating criteria that are relevant to rating the service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).




Laceration/Avulsion of Right Index Finger

The Veteran's residuals of a laceration/avulsion of the right index finger has been rated by the RO under Diagnostic Codes 5010-5229.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a 0 percent rating for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

On VA examination in April 2009, the examiner noted that the Veteran incurred a laceration to his right index finger during active duty service.  The laceration was treated with suturing but the Veteran felt that there was incomplete healing from this initial injury.  He reported that his right index finger problems have worsened since leaving service.  He stated that he had flare-ups in the right finger which were weather related and were characterized by increased pain and decreased use of the right hand and finger.  Physical examination revealed an irregular scar on the palmar surface of the distal phalanx of the right index finger.  This was the only abnormality noted.  There were no other anatomic defects noted.  However, the motion of the index finger was slow in opposition, and the index finger lacked 5 mm. of being able to approximate the mid palmar crease.  There was full extension of the distal interphalangeal joint but flexion was only to 30 degrees.  All other motion of the fingers and thumb appeared normal.  Grip strength was slightly decreased in the right hand and the index finger participated only marginally in grasping.  X-rays of the right hand showed minimal spurring at the distal interphalangeal joints (DIP) diffusely.  The diagnosis was degenerative joint disease of the right hand and prior laceration/avulsion of the right index fingertip.

On VA neurological examination in April 2010, the Veteran complained of pain in the right index finger.  Physical examination revealed that sensation on the tip of the right index finger was normal to light touch and pinprick.  The Veteran could flex the finger with normal strength.  The examiner noted that there were no objective signs of nerve deficit.

Based on this evidence, the Board finds that the criteria for a compensable evaluation for the service-connected residuals of a laceration/avulsion of the right index finger are not met or more nearly approximated.  That is, examination findings do not show a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, or extension of the long finger limited by more than 30 degrees.  Accordingly, Diagnostic Code 5229 cannot serve as a basis for a compensable disability rating.     

The Board has also considered DeLuca in reaching its conclusion, and, although the Veteran's right index finger is symptomatic, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.  There is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide a basis for the assignment of a higher rating under these circumstances.

Moreover, there is no evidence of ankylosis or amputation of the right index finger and Diagnostic Codes 5225 and 5153 are not for application.

The Board recognizes the Veteran's statements attesting to his chronic pain in his right index finger.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence includes the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's residuals of a laceration/avulsion of the right index finger does not warrant a compensable disability rating.

For all the foregoing reasons, the Board finds that there is no basis for staged ratings of the Veteran's residuals of a laceration/avlusion of the right index finger and that the claim for a higher initial rating must be denied.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Residual Scar Right Index Finger

The Veteran claims entitlement to an initial rating in excess of 10 percent for his residual scar of the right index finger.  

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in November 2007, the 2008 amendments are not applicable in this appeal. Id. 

The Veteran's scar of the right index finger has been rated as 10 percent disabling under Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is provided for scars which are superficial and painful on examination.  38 C.F.R. § 4.118 (2007).  This is the highest rating available under this diagnostic code. 

The Board has considered the application of other diagnostic codes.  In this regard, Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under Diagnostic Code 7801, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2007).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

On VA scar examination in April 2010, the Veteran reported that the scar on his right index finger was manifested by constant "aching pain" which worsened upon touch.  He denied any recent warmth, redness, swelling or drainage from the scar.  He also denied a history of recurrent skin ulceration or breakdown.  Physical examination of the right 2nd digit on the volar aspect, revealed a curved scar which was 1 inch in length and 1 mm. in width.  The scar was slightly hypopigmented, but otherwise very well-healed without adherence to underlying tissue.  It had normal texture without any instability, ulceration, elevation or depression.  There was no deep underlying tissue loss, and there was no inflammation, edema or keloid formation.  There was no gross distortion secondary to the scar, nor was there any induration, inflexibility or limitation of motion or function of the finger from the scar.

On VA neurological examination in April 2010, the examiner noted a scar that was barely visible in sunlight.  The scar was at the site of the 3rd metacarpal joint of the right index finger.  

Based on the foregoing, the Board finds that the criteria for a separate 10 percent rating under Diagnostic Code 7801 are not met as the evidence shows that the Veteran's scar of the left little finger is not deep, does not cover an area of 6 inches or greater, and does not cause limited motion. 

Under Diagnostic Code 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  See 38 C.F.R. § 4.118 (2007).  In this case, because the Veteran's scar does not exceed an area of 144 square inches, a separate 10 rating is not warranted under Diagnostic Code 7802. 

Under Diagnostic Code 7803, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118 (2007).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note (1).  Here, there is no evidence of record showing that the Veteran's scar has been unstable and thus a separate rating is not warranted under Diagnostic Code 7803.  

Under Diagnostic Code 7805 scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  Here, the medical evidence indicates that the Veteran's scar does not impose any limitation of motion.  Thus, a separate rating is not warranted under Diagnostic Code 7805 for limitation of motion.  

As such, the Board finds that the preponderance of the evidence weighs against assignment of a higher or separate rating for the Veteran's residual scar of the right index finger. Rather, the probative evidence shows that the 10 percent rating currently assigned under Diagnostic Code 7804 adequately compensates for tenderness and pain associated with the Veteran's residual scar of the right index finger. 38 C.F.R. § 4.118.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected scar.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his scar disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative evidence is against the claim, and the Veteran's claim for a higher initial evaluation for the residual scar of the right index finger is denied.  There is also no basis for a "staged" rating pursuant to Fenderson.

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt rule does not apply and entitlement to an initial evaluation in excess of 10 percent for residual scar of the right index finger is denied.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to an initial compensable rating for residuals of a laceration/avulsion of the right index finger is denied.

Entitlement to an initial disability rating in excess of 10 percent for residual scar of the right index finger is denied.


REMAND

Under 38 C.F.R. § 3.321(b)(1) (2013), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, at his April 2009 VA examination, the Veteran stated that he was granted disability leave from law enforcement in December 2006.  Specifically, he reported that his service-connected right finger disabilities prevented him for firing his weapon.  Similarly, the Veteran testified at the January 2012 hearing that he could not meet the requirements for firing his weapon as part of his employment duties because he was unable to use his right trigger finger.    

Therefore, the record reasonably raises the question of whether the Veteran's right finger disabilities present an exceptional disability picture which has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b) (1). 

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)).
 
The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.   Thus, the Board determines that remand for consideration of the issues of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claims, in light of all pertinent evidence and legal authority.  The RO should consider whether the criteria for submission for assignment of  extraschedular ratings for residuals of a laceration/avulsion to the right index finger and residual scar of the right index finger, pursuant to 38 C.F.R. § 3.321(b)(1) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


